Citation Nr: 0216316	
Decision Date: 11/14/02    Archive Date: 11/25/02	

DOCKET NO.  00-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
encephalopathy, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from September 1984 
to November 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA), Roanoke, Virginia, 
Regional Office (RO) which denied the veteran an increased 
rating for his service-connected residuals of a closed head 
injury.


FINDING OF FACT

The veteran's post-traumatic encephalopathy is manifested by 
headaches, dizziness and short-term memory loss without 
evidence of multi-infarct dementia.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 30 
percent for post-traumatic encephalopathy are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7 and Part 4, Diagnostic 
Code 8045-9304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) 
(2002).  

The new law and regulations also include new notification 
provisions.  Specifically they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appeal rating decision dated in June 1991 and the August 1999 
statement of the case.  These documents provide notice of the 
law and governing regulations, the evidence needed to support 
a higher rating for traumatic encephalopathy, and the reasons 
for the determination made regarding the veteran's claim.  
Further, the record discloses the VA has also met its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim concerning an increased rating for his 
post-traumatic encephalopathy.  Most notably, copies of the 
veteran's relevant VA outpatient treatment records have been 
associated with the claims file.  In April 1999 the RO 
provided the veteran with a relevant examination, and a copy 
of the examination report is of record.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  Therefore, under the circumstances, 
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
DelaCruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).  




Increased Rating for Post-Traumatic Encephalopathy

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represents as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  The disability is 
to be viewed in relation to its whole recorded history, 
38 C.F.R. § 4.41.  Moreover, where entitlement to 
compensation has already been established, and an increase in 
the disability is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Entitlement to service connection for post-traumatic 
encephalopathy was granted in a December 1986 RO rating 
decision on the basis that the evidence showed that the 
veteran sustained a closed head injury in service, as a 
result of a motor cycle accident, with subsequent neuro-
psychological deficits, to include low mental performance 
leading to that diagnosis therein.  A 30 percent evaluation 
was assigned for this condition under 38 C.F.R. Part 4, 
Diagnostic Code 8045-9304, effective from November 1986.

In September 1998, the veteran filed a new claim for an 
increased rating.  The records received in support of this 
claim include VA outpatient treatment records compiled 
between January 1990 and August 1998 showing evaluation and 
treatment provided by the veteran during this period 
primarily for complaints referable to headaches and to 
problems with his right shoulder.  The salient progress notes 
show evaluation and treatment related to headaches included 
complaints of dizziness and memory loss and were dated no 
later than 1993.  The pertinent records include a report of a 
computer tomography scan of the veteran's head in September 
1991, which was interpreted to reveal no abnormal enhancing 
lesions and an April 1992 neuropsychological evaluation.  On 
this evaluation the veteran complained of difficulty in 
remembering what people told him.  On objective examination 
he was found to be oriented to person, place and time.  He 
was able to remember three of three objects at five minutes.  
His right/left orientation was intact for self and others.  
His higher level thought processes were quite concrete; he 
was unable to give an abstract answer to any of three 
proverbs and his judgment was somewhat limited.  Verbal and 
visual memory as well as delayed recall was slightly below 
average whereas attention and concentration were 
significantly below average.  The veteran reported that he 
has had few friends and usually keeps to himself.  The 
examiner noted that it was possible that the veteran does not 
readily attend to external stimuli and that his attention 
deficit is responsible for his "memory" complaints."  He 
further noted that the veteran appeared to recall information 
reasonably well once he has learned it but has difficulty 
attending and concentrating long enough to encode it.  On 
review of the veteran's history the examiner concluded that 
it is unlikely that a progressive neurological process is 
causing the veteran's complaints.

The veteran underwent a fee-basis VA medical examination in 
April 1999 for purposes of evaluating the established 
diagnosis of severe closed head injury.  The examiner noted 
that the veteran was involved in a motor cycle accident in 
1983 and sustained a closed head injury.  The veteran 
reported being in a coma for three weeks and also having some 
right arm and right leg paralysis that resolved after about 
one year.  The veteran also reported that he had been left 
with poor short-term memory and some other symptoms.  The 
examiner noted that the veteran's current symptoms related to 
his closed head injury included headaches.  The veteran 
described his headaches as brief and jabbing in sensation.  
He said they occur more on humid rainy days and that he would 
take an occasional Advil or that the symptoms are so fleeting 
that he often will not require analgesics.  The veteran 
further complained that he suffers dizziness with the same 
description as the headaches.  Lastly he said he experiences 
memory problems.  He reported that he has amnesia for the 
events associated with the actual injury and the post injury 
recovery phase.  Currently he reported short-term memory 
losses with difficulty remembering things people tell him.  
He said he has to write notes.  He also said that he believes 
that this has worsened since the time of his injury.  The 
veteran denied having surgery for a neurological condition 
and said that he takes Advil occasionally for his headaches.  
It was noted that the veteran does not have a seizure 
disorder.  It was further noted that regarding the headaches 
the veteran described these as occurring more on rainy humid 
days and lasting 1 to 5 minutes.  His dizzy spells reportedly 
last 2 to 3 minutes.  The veteran was noted to be currently 
employed at the Virginia Veterans Hospital as a housekeeper's 
assistant and to be able to perform his job adequately as 
long as he takes notes regarding instructions.  On 
neurological examination cranial nerve exam I to XII was 
within normal limits.  Coordination was within normal limits.  
Short-term memory was tested with object recall at five 
minutes and he remembered all three objects.  Coordination 
was within normal limits.  Lower extremity motor function was 
also within normal limits.  Deep tendon reflex functions 
including upper extremities right and left were all one-plus.  
In the lower extremity patella reflex was two-plus and ankle 
jerks were one-plus in both right and left.  Sensory exam was 
within normal limits.  No other neurologic testing was 
undertaken.  Condition closed head injury with post-traumatic 
encephalopathy was the diagnosis.  

Analysis

The veteran essentially contends that the symptoms and 
manifestations associated with his service-connected 
encephalopathy is more severe than is contemplated by the 
assigned disability rating.

Here, the veteran's service-connected encephalopathy is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 8045-9304.  Under Diagnostic Code 8045 pertaining to 
brain disease due to trauma, purely neurologic disabilities 
are to be rated under the Diagnostic Codes dealing with such 
disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. Part 4, Diagnostic Code 8045.

The Board is of the opinion that the preponderance of the 
evidence is against a finding that the veteran's service-
connected disability is currently manifested by multi-infarct 
dementia.  For this reason, the Board further finds that an 
increased rating is not warranted under either Diagnostic 
Code 8045 or Diagnostic Code 9304.  In this regard, the 
evidence of record reflects that the veteran's service-
connected post-traumatic encephalopathy is manifested by no 
more than subjective complaints of recurring headaches, 
dizziness and complaints of short-term memory loss.  In 
particular, the results of the most recent reports of VA 
examination in April 1992, and in April 1999, disclose no 
finding of dementia.  Moreover, while the veteran has 
complained of short-term memory loss, the VA examiner in 1992 
found that the veteran could recall information reasonably 
well once learned.  These findings remain consistent with the 
report of the April 1999 VA examination, in which the VA 
examiner noted that the veteran's short-term memory was 
tested with object recall at five minutes, and that the 
veteran remembered all three objects.  In light of these 
findings, the competent and probative evidence of record does 
not support the assignment of an evaluation in excess of the 
30 percent already assigned.  Accordingly, an increased 
evaluation is not warranted.

As discussed above, a 10 percent rating under Diagnostic Code 
8045 contemplates subjective complaints of headaches, 
dizziness and other symptoms recognized as residuals of brain 
trauma.  A higher disability rating under Diagnostic Code 
9403 is not warranted unless there is a diagnosis of multi-
infarct dementia due to brain trauma.  The current clinical 
record is negative for any such diagnosis.

The Board has considered whether a higher disability rating 
is warranted for the veteran's headaches and other symptoms 
under 38 C.F.R. Part 4, Diagnostic Code 8100 [migraine 
headaches].  However, the medical evidence of record shows 
that the veteran's headaches have been consistently 
attributed to his in-service head injury.  There is no 
indication that he has ever been diagnosed with migraine 
headaches.  Under these circumstances, the Board finds that 
the veteran's headaches and other symptoms are most 
appropriately rated under the criteria of Diagnostic Code 
8045, which specifically contemplate the residuals of brain 
trauma.




ORDER

An increased evaluation in excess of 30 percent for post-
traumatic encephalopathy is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

